Adams, J.
Tbe case was appropriately submitted to tbe jury on tbe question of tbe defendant’s negligence. Proof that tbe box was empty •when delivered to tbe plaintiffs required of tbe defendant an election between introducing testimony in exoneration and risking an adverse verdict on tbe evidence of tbe plaintiffs. Meredith v. R. R., 137 N. C., 478; White v. Hines, 182 N. C., 275. But tbe verdict shows that tbe loss was due, not to tbe negligence of tbe defendant, but to tbe negligence of tbe initial carrier. Tbe answer to tbe third issue exonerated tbe defendant from 'the charge of negligence. Tbe question for decision, then, is this: Upon tbe pleadings and tbe proof in this cause, can tbe terminal carrier, who collected tbe freight charges when tbe shipment was delivered, be held liable in damages to tbe consignee for tbe negligence of tbe receiving carrier, upon bare proof of carriage on a uniform nonnegotiable bill of lading, which contains tbe provisions hereinbefore stated? There is no contention that tbe defendant incurred liability by reason of tbe joint or concurrent negligence of separate lines independently operated.
As a general rule, tbe liability of a common carrier is presumed to be its common-law liability, and any party attempting to prove otherwise carries tbe burden of showing facts and circumstances which change or affect such liability. N. J. Steam Nav. Co. v. Bank, 6 How., 344; *216R. R. v. Stock Co., 136 Ill., 643; R. R. v. Barrett, 36 Ohio St., 448; Jackson v. R. R., 23 Cal., 268; Graham v. Davis, 62 Am. Dec., 285; 10 C. J., 110. At common law ,a carrier was liable for loss or damage to property in its possession, not due to tbe act of God, tbe fault of tbe shipper, or tbe inherent nature or quality of tbe goods; but such carrier was bound to carry tbe shipment only over its own line, and to deliver it without damage to tbe next succeeding carrier. Tbe English doctrine announced in 1841, in Muschamp v. R. R., 8 Mees. & W., 421, has been repudiated by tbe Supreme Court of tbe United States, and by tbe greater number of tbe American courts, and tbe generally accepted doctrine has been stated as follows: In tbe absence of any contract, or partnership agreement, or constitutional or statutory provision, a common carrier is not required to transport goods to a point beyond its line, for its obligation extends only to carriage to tbe end of its route and delivery to tbe consignee or to tbe next succeeding carrier; and in these circumstances tbe carrier, whether initial, intermediate, or terminal, is liable only for such loss or damage as results from its own negligence. In R. R. v. Myrick, 107 U. S., 102 (decided in 1883), Mr. Justice Field said: “Tbe general doctrine, then, as to transportation by connecting lines, approved by this Court, and also by a majority of tbe state courts, amounts to this: that each road, confining itself to its common-law liability, is only bound, in tbe absence of a special contract, to safely carry over its own route and safely to deliver to tbe next connecting carrier, but that any one of tbe companies may agree that over tbe whole route its liability shall extend. In tbe absence of a special agreement to that effect, such liability will not attach, and tbe agreement will not be inferred from doubtful expressions or loose language, but only from clear and satisfactory evidence.” R. R. v. Ex. Co., 117 U. S., 1; R. R. v. R. R., 110 U. S., 667; R. R. v. Pratt, 22 Wall., 6; R. R. v. Riverside Mills, 219 U. S., 186; McConnell v. R. R., 163 N. C., 504; Phillips v. R. R., 78 N. C., 294; Lindley v. R. R., 88 N. C., 550; Mills v. R. R., 119 N. C., 694.
Tbe plaintiffs insist, however, that this principle is not applicable 'here for tbe reason that it has been modified both by tbe Carmack amendment to tbe Hepburn law, and by tbe contract of tbe connecting carriers. It becomes material, therefore, to inquire, first, into tbe practical operation of tbe Carmack amendment in its relation to intermediate and terminal carriers. This act provides: “That any common carrier, railroad, or transportation company receiving property for transportation from a point in one state to a point in another state shall issue a receipt or bill of lading therefor, and shall be liable to tbe lawful bolder thereof for any loss, damage, or injury to such property, caused by it or by any common carrier, railroad, or transportation company to which *217sucb property may be delivered, or over whose line or lines such property may pass, and no contract, receipt, rule, or regulation shall exempt such common carrier, railroad, or transportation company from the liability hereby imposed: Provided,, that nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing law.
“That the common carrier, railroad, or transportation company issuing such receipt or bill of lading shall be entitled to recover from the common carrier, railroad, or transportation company on whose line the loss, damage, or injury shall have been sustained, the amount of such loss, damage, or injury as it may be required to pay to the owners of such property as may be evidenced by any receipt, judgment, or transcript thereof.” 55 Law. Ed. U. S., 178. Act 29 June, 1906; 34 St. L., 595. The “existing law” referred to is, of course, the Federal law. Express Co. v. Croninger, 226 U. S., 491.
Under this act, when the receiving carrier accepts an interstate shipment, it is conclusively treated as having made a through contract, and will be liable for loss or injury occurring on any connecting line over which the shipment may pass, as well as for loss or injury occurring on its own line. Express Co. v. Croninger, supra; R. R. v. Carl, 227 U. S., 639. This, on the principle that each connecting carrier is made the agent of the initial carrier. In R. R. v. Riverside Mills, 219 U. S., 204, Mr. Justice Lurton said, “Reduced to its final results, the Congress has said that a receiving carrier, in spite of any stipulation to the contrary, shall be deemed, when it receives property in one state, to be transported to a point in another, involving the use of a connecting carrier for some part of the way, to have adopted such other carrier as its agent, and to incur carrier liability throughout the entire route, with the right to reimbursement for a loss not due to its own negligence.” R. R. v. Wallace, 223 U. S., 481; Commis. Co. v. R. R., 262 Ill., 400; R. R. v. Ward, 169 S. W., 1035. By virtue of this act, the intermediate and terminal carriers are made the agents of the receiving carrier; but the act does not purport, in terms express or implied, to make any connecting line liable in damages for the negligence of the initial carrier.
The next question raised by the plaintiffs is whether, in the present case, without regard to the Carmack amendment, there was a special contract between the several carriers by which the defendant became liable for the negligence of the carrier first receiving the shipment.
In approaching the question we do not controvert the established principle that a special contract or partnership relation among connecting lines may make the intermediate or terminal carrier liable for loss or injury, whether occurring on its own line or on the line of another connecting carrier. Barter v. Wheeler, 6 A. Rep., 434; Phillips v. R. R., supra; Lindley v. R. R., supra; R. R. v. Myrick, supra.
*218But in the complaint there is no allegation upon which to base the application of this principle. The plaintiff does not allege either a partnership or a special contract for joint transportation. The substance of the only relevant and material allegations in the complaint is this: the goods were packed by the shippers and delivered to the receiving carrier, to be transported by it and its connecting carriers to the plaintiffs in Asheville, and the bill of lading was thereupon issued. Considered in the- light of section 2 in the bill of lading, the absence of an allegation of a partnership or special contract for joint transportation is all the more marked. Without allegation, proof of such partnership or special contract is incompetent and unavailing; for in our procedure is firmly embedded the principle that proof without allegation is no less fatal than allegation without proof. McKee v. Lineberger, 69 N. C., 217; McLaurin v. Cronly, 90 N. C., 50. In these circumstances the ultimate inquiry is confined to the legal import of the bill of lading. Taken in connection with the allegations referred to, does the receipt or bill itself constitute a partnership among the connecting carriers? If, as we have seen, the Carmack amendment does not create such partnership, we must search for an answer in the relation that would have existed between the connecting lines, by virtue of the bill of lading, if this amendment had not been enacted. Under such conditions — if the Carmack amendment were not in force — the receiving carrier, when the shipment was tendered, would have had the right to contract either to carry the goods to their destination or to carry them safely over its own line only, and then to deliver them to the next carrier. In case of the latter election the next connecting carrier would have been the agent of the shipper; and in case of the former, the intermediate or terminal carrier would have been the agent of the receiving carrier. In neither event would the initial carrier have been the agent of either of the connecting lines. R. R. v. Riverside Mills, supra; 10 C. J., 518. This conclusion is fortified by the provisions of section 2 in the bill of lading. This section is not a limitation by contract of the defendant’s common-law liability.; for no common-law obligation devolves upon any carrier to transport goods over lines other than its own, and hence there is no common-law liability for loss or damage not occurring on its own line and not caused by its own negligence. The plaintiffs, not having alleged a partnership or special contract, did not tender an issue relating to either question. The case turned upon the issues as to negligence, and the verdict was adverse to the plaintiffs. At the trial there was neither an allegation nor an issue of a partnership or special contract, and we hold that there was no error in the judgment of the court. The plaintiffs cited Paper Box Co. v. R. R., 177 N. C., 351, in support of their *219contention; bnt that case and this are entirely distinct. Indeed, the question arising in the instant case has^ not heretofore been presented to this Court for decision.
No error.